              CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS

                                  STATE OF LOUISIANA
                                                                                                    K'S OFFICE
     NO.20*20                             DIVISION                             SECTI^               TRICT COURT
                                     MARLENE COINS

                                           VERSUS


    JAZZ CASINO COMPANY,LLC D/B/A HARRAH'S NEW ORLEANS CASINO

FILED:
                                                                  DEPUTY CLERK

                                PETITION FOR DAMAGES


       Marlene Coins,through undersigned counsel,respectfiilly represent:

                                               L


       Marlene Coins is a person of &11 age of majority, domiciled and residing in DeKalb

County, Ceorgia.

                                               U.


       Made defendant herein is Jazz Casino Company,LLC d/b/aHarrah's New Orleans Casino

("HatTah's")a corporation authorized to do and doing business in OrleansParish at:8Canal Street,
New Orleans,Louisiana 70130.

                                              m.

       Defendant Harrah's owns and operatesa casino in downtown New Orleans,Louisiana,and

owes to its customers a du^ of reasonable care and a duty to keep its premises fiee fi:om

unreasonably dangerous conditions.

                                              rv.

       On July 7,2019,while in Harrah's as guest,compldnant Marlene Coins,despite exercising

proper diligence and care for her own safety,suddenly and without warning slipped and fell due

to water on the floor. The dangerous condition existed on the floor in the women's restroom at

Harrah's around 1400.There was no sign to indicate to guests that the floor was wet.

                                               V.

       Ms.Coins fell flat on her &ce and could not get up.She sustained injuries to her knees and

hurt her elbows. She had to go to the emetgentty department at Tulane Medical Center and was

diagnosed with a rib injury,lumbosacral strain, elbow strain, and knee injury by Jennifer Alleyn,

MJ).




                                                                                                              EXHIBIT
